Citation Nr: 0939657	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  05-33 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death, claimed as a result of exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from March 1956 to February 
1959 and from March 1959 to August 1977.  He died in November 
2000.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.


FINDINGS OF FACT

1.  The immediate cause of this Veteran's death is identified 
as metastatic carcinoma of unknown primary; no other 
underlying cause or condition was identified as contributing 
to his death.

2.  During the Veteran's lifetime, service connection was 
established for anxiety neurosis and hypertension.

3.  Exhausting all appropriate channels of research 
pertaining to military radiation exposure, there is no record 
that this Veteran was occupationally exposed to radiation 
during his service.  


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 1310, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.311, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2009).  

In correspondence dated in June 2004 and March 2008, the 
agency of original jurisdiction (AOJ) provided notice to the 
appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2009) and 38 C.F.R. § 3.159(b) (2009).  Specifically, the AOJ 
notified the appellant of information and evidence necessary 
to substantiate her claim for service connection for the 
cause of the Veteran's death, to include information and 
evidence that VA would seek to provide and that which the 
appellant was expected to provide. 

The appellant was further notified of the process by which 
initial disability ratings and effective dates are 
established in correspondence in March 2008.  Although this 
notice was delivered after the initial denial of the claim, 
the AOJ subsequently readjudicated the claim based on all the 
evidence in the December 2008 Statement of the Case (SOC).  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant notification letter followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the Veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a Veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352- 
53 (2007).  As the notice letters in this case did not 
provide the appellant with a statement of the conditions for 
which the Veteran was service-connected at the time of his 
death, namely hypertension and anxiety neurosis, and did not 
include an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service-connected, the Board finds that the provided 
notice is not in compliance with the holding in Hupp and is, 
as such, defective.

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) previously held that any error in notice pursuant to 
the Veterans Claims Assistance Act (VCAA) was presumed 
prejudicial and must result in reversal unless VA showed that 
the error did not affect the essential fairness of the 
adjudication by demonstrating that the essential purpose of 
the notice was not frustrated.  See Sanders v. Nicholson, 487 
F.3d 881, 889 (2007).  However, the U.S. Supreme Court 
recently reversed that decision based on a finding that the 
Federal Circuit's framework for harmless-error analysis was 
too rigid and placed an unreasonable evidentiary burden upon 
VA.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  The Supreme 
Court held that a mandatory presumption of prejudicial error 
in every instance of defective VCAA notice was inappropriate 
and that determinations concerning harmless error should be 
made on a case-by-case basis.  Id.  In addition, the Supreme 
Court rejected the Federal Circuit's reasoning, in part, 
because the Federal Circuit's framework required VA, not the 
claimant, to explain why the error was harmless, which is 
contrary to the general rule in non-criminal cases that the 
party that seeks to have a judgment set aside due to an 
erroneous ruling bears the burden of showing that prejudice 
resulted.  Id. at 1705-06. 

In the instant case, the appellant has not identified any 
deficiency in notice which would compromise a fair 
adjudication of the claim.  Nevertheless, the Board has 
considered whether the defective notice provided to the 
appellant resulted in prejudicial error.

In this regard, the Board observes that, although the Supreme 
Court reversed the presumptive prejudice framework set forth 
in Sanders, it did not find fault with the analysis for 
determining whether a VCAA notice error affected the 
essential fairness of the adjudication.  Accordingly, where 
there is a defect in the content of VCAA notice, it may be 
established that such error did not affect the essential 
fairness of the adjudication by showing that the essential 
purpose of the notice was not frustrated.  See Sanders, 487 
F.3d at 889.  Such a showing may be made by demonstrating, 
for example (1) that the claimant had actual knowledge of 
what was necessary to substantiate the claim and that the 
claim was otherwise properly developed, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed to substantiate the claim, or (3) that the benefit 
could not be awarded as a matter of law.  Id.; see also 
Vazquez-Flores, 2 Vet. App. at 46.  

Actual knowledge may be established by statements or actions 
by the claimant or the claimant's representative 
demonstrating an awareness of what is necessary to 
substantiate his or her claim.  Id. at 48 (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)).  Consideration 
should also be given to whether the post-adjudicatory notice 
and opportunity to develop the case that was provided during 
the extensive administrative appellate proceedings served to 
render any notice errors non-prejudicial.  Id. at 46.

In this case, the evidence of record reflects that a 
reasonable person could have been expected to understand that 
service connection had already been established for anxiety 
neurosis and hypertension based on the information that was 
provided to the appellant during the course of her appeal.  
In particular, the September 2004 rating decision and 
September 2005 SOC advised her that, during his lifetime, 
anxiety neurosis and hypertension were service-connected.  
The claim was then readjudicated on all the evidence in the 
December 2008 and August 2009 Supplemental Statements of the 
Case.  In September 2009, the appellant confirmed that she 
had no further information or evidence to submit.  Thus, the 
Board notes that at no time during the appeal has the 
appellant or her representative asserted that anything other 
than cancer, due to radiation exposure, was responsible for 
the Veteran's death, despite being informed that service 
connection had already been established for anxiety neurosis 
and hypertension.  

Furthermore, the record shows that the claimant had actual 
knowledge of what was necessary to substantiate her claim 
with respect to radiation exposure.  In conjunction with her 
initial claim, the appellant submitted a letter from her 
husband's physician regarding his opinion about the likely 
primary location of cancer, necessary for a determination 
regarding the applicability of a presumption under  38 C.F.R. 
§ 3.309(d), and relevant to consideration under 38 C.F.R. 
§ 3.311.  Thereafter, in correspondence dated in April and 
June 2004, the appellant asserted that the Veteran's specific 
military duties resulted in his exposure to radiation which 
she asserts then caused the cancer that resulted in his 
death.  Accordingly, the Board finds that VA has satisfied 
its duty to notify under the VCAA in accordance with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), in view of 
the fact that any notice defect did not affect the essential 
fairness of the adjudication of the appellant's claim.

VA has also done everything reasonably possible to assist the 
appellant with respect to her claim for benefits in 
accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2009).  Service treatment records have been 
associated with the claims file.  All identified and 
available treatment records have been secured.  No medical 
opinion was sought in conjunction with this claim, however 
none is required in order to reach a determination in this 
case as there is no evidence of cancer or occupational 
radiation exposure during the Veteran's military service.  As 
such, a medical opinion is not required as there is no 
indication that the cancer that resulted in the Veteran's 
death may be associated with his military service.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 38 C.F.R. 
§ 3.159(c)(4) (2009).  The duty to assist has been fulfilled. 

Service Connection for the Cause of the Veteran's Death

The appellant seeks dependency and indemnity benefits based 
upon service connection for the cause of her late husband's 
death.  A claimant of service-connected death benefits must 
establish that a disability of service origin caused, 
hastened, or substantially and materially contributed to a 
veteran's death.  38 U.S.C.A. § 1310(b) (West 2002).  The 
death of a veteran will be considered to have been due to a 
service-connected disability where the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  38 C.F.R. 
§ 3.312 (2009).  

At the time of this Veteran's death, service connection was 
in effect for anxiety neurosis, evaluated as 10 percent 
disabling, and hypertension, evaluated as noncompensably 
disabling.  See Rating decision code sheet, November 1977.  
The November 2000 Certificate of Death reflects that at the 
age of 62, the Veteran died from metastatic carcinoma of 
unknown primary.  There is no evidence to show, nor does the 
appellant contend, that the Veteran's service-connected 
hypertension and anxiety disorders contributed to or caused 
his death.  Nonetheless, service connection for the cause of 
death may also be demonstrated by showing that this Veteran's 
death was caused by a disability for which service connection 
could have been established.  To this end, the appellant 
asserts that the cancer that resulted in her husband's death 
was due to his military service, specifically as a result of 
ionizing radiation to which she contends that the Veteran was 
exposed during his work with anti-aircraft missile systems 
including the Nike Ajax, Nike Hercules, M-163, M-167 Vulcan, 
and M-48 Guided Missile.  See, e.g., VA Form 9, October 2005

A service-connected disability is one that was incurred in or 
aggravated during active service, or may be presumed to have 
been incurred during service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

In this case, the medical evidence of record shows that an 
onset of cancer was not identified during military service.  
See Separation examination, July 1977 (evaluating the Veteran 
to be clinically normal with the exception of borderline 
hypertension, upper and lower dentures, and a tattoo on the 
left arm).  Therefore, service connection is not available 
for cancer as the cause of the Veteran's death based upon a 
direct incurrence or aggravation of the disease during 
military service.  38 C.F.R. § 3.303 (2009).  

Instead, the Veteran's cancer was not diagnosed until he 
sought treatment for a painful left knee in or around June 
2000.  However, there are certain diseases specific to 
radiation-exposed veterans which shall be service-connected 
if they become manifest in a veteran for whom military 
radiation exposure is confirmed.  38 C.F.R. § 3.309(d).  
Also, where a Veteran was exposed to ionizing radiation as a 
result of participation in the atmospheric testing of nuclear 
weapons, the occupation of Hiroshima or Nagasaki, Japan, or 
other particular identified activities and later develops a 
radiogenic disease, further development is required.  
38 C.F.R. §  3.311 (2009).  

Here, as the Veteran's service personnel records confirmed 
that he worked with specific missile systems, some of which 
had nuclear capabilities, the Board has previously remanded 
this case with instructions to fully develop the appellant's 
claim pursuant to 38 C.F.R. § 3.311 (a)(2)(iii).  In 
compliance with the Board's remand instructions, the RO 
contacted a number of government entities in an effort to 
obtain any official record of this Veteran's occupational 
exposure to ionizing radiation.  

Request letters were sent to the Defense Threat Reduction 
Agency (DTRA), Proponency Office for Preventative Medicine, 
US Army & Joint Services Records Research Center (JSRRC), 
National Personnel Records Center (NPRC), and the Medical 
Department Activity at Fort Carson, Colorado where the 
Veteran was stationed for a time.  After exhausting all 
viable avenues of research, no records where located 
concerning the Veteran's claimed exposure to radiation.  
There is no evidence that a Record of Occupational Exposure 
to Ionizing Radiation, also known as a DD Form 1141, was 
maintained for this Veteran.  No other identifiable 
government records confirm that this Veteran was exposed to 
occupational exposure to ionizing radiation during his 
service.  The Veteran's service treatment records report the 
Veteran's contention that he worked around radioactive 
substances since 1959, to include electronic tubes in radar 
sets, but state that no over exposure was noted and do not 
provide any dosage data or estimates.  

The United States Court of Appeals for Veterans Claims has 
taken judicial notice that radar equipment emits microwave-
type, non-ionizing radiation.  Rucker v. Brown, 10 Vet. App. 
67, 69, 71-72 (1997).  Non-ionizing exposure from radar 
equipment is not the type of radiation exposure addressed by 
the VA regulations found at 38 C.F.R. §§ 3.309, 3.311 (2009).

Furthermore, evidence in the form of lay testimony, to 
include lay testimony that is merely transcribed by a medical 
professional, is competent only if it is limited to matters 
that the witness has actually observed and is within the 
realm of the witness's personal knowledge.  See Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994); 38 C.F.R. 
§ 3.159(a)(2) (2009) (finding that competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training or experience, but is 
provided by an individual who has knowledge of the facts or 
circumstances involved and conveys matters that can be 
observed and described by a lay person).

A layperson is generally incapable of opining on matters 
requiring specialized medical or scientific knowledge.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (holding that a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

In this instance, the Veteran and his widow are competent to 
describe their observation and understanding regarding the 
circumstances of the Veteran's service, and indeed, the 
record confirms that the Veteran worked in and around various 
missile sites as an air defense artilleryman, as claimed.  
See DD Form 214 & service personnel records.  However, 
neither the Veteran nor the appellant describe in-service 
events or observable symptomatology indicative of actual 
exposure to ionizing radiation.  Furthermore, as ionizing 
radiation, like an x-ray, deals with subatomic particles and 
is not specifically observable by smell, taste, touch, sight, 
or sound, it is a matter that generally requires specific 
scientific knowledge to determine whether one has been 
exposed.  There is no evidence that the Veteran or the 
appellant has such scientific expertise.  

Thus, the Board finds the only evidence that the Veteran was 
exposed to ionizing radiation during service to be his own 
statements, later reiterated by his widow.  As a layperson, 
neither the Veteran nor the appellant is competent to 
establish exposure to ionizing radiation.  See Layno & 
Routen, supra.  In the absence of competent evidence that the 
Veteran was exposed to ionizing radiation during his military 
service, VA is not required to forward a claim for 
consideration by the Under Secretary for Benefits to apply 
the factors of 38 C.F.R. § 3.311(e) in determining whether a 
veteran's disease resulted from exposure to ionizing 
radiation in service.  Wandel v. West, 11 Vet. App. 200 
(1998). 

The Board also finds it important to note that the Veteran's 
identified cause of death is metastatic carcinoma of unknown 
primary, but the Veteran's private physician has opined that 
medical studies suggest a bronchogenic primary origin in this 
Veteran.  Private opinion, April 2004.  A September 2000 
diagnostic imaging report also provides a clinical impression 
of lung cancer metastasized to the bones.  This is 
particularly relevant because the record also indicates that 
the Veteran reported being a heavy smoker of cigarettes on a 
number of occasions.  See, e.g., Initial oncology evaluation, 
June 2000 (reporting the Veteran smoked two packs of 
cigarettes per day for 38 years); see also Service treatment 
records.   While the Board is not in a position to speculate 
regarding etiology of the Veteran's cancer and does not do so 
here, it is at least instructive that there is another 
significant known risk factor for disease verified by the 
record, whereas there is simply no competent verification 
that the Veteran was occupationally exposed to ionizing 
radiation during his military service.    As there is no 
competent evidence of such exposure for this Veteran, service 
connection for cancer as the cause of his death is not 
warranted on the basis of radiation exposure.   

The Board wishes to acknowledge the honorable military 
service of this Veteran and offers our sincere condolences to 
the appellant.  Entitlement to service connection for the 
Veteran's cause of death is prefaced, however, on formal 
findings regarding the cause of death, and in this case, 
confirmation of occupational exposure to radiation.


	(CONTINUED ON NEXT PAGE)



As there is neither competent evidence that the Veteran was 
occupationally exposed to ionizing radiation during his 
military service, nor evidence that the cause of his death is 
related to his military service in any other way, service 
connection for the cause of the Veteran's death must be 
denied.  


ORDER

Service connection for the cause of the Veteran's death is 
denied.




____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


